Title: To Thomas Jefferson from John Todd, 2 June 1780
From: Todd, John
To: Jefferson, Thomas



May it please your Excellency
 Richmd. 2nd June 1780

On Consulting with Col. Clark we found it impracticable to maintain so many petty posts in the Ilinois with so few men and concluded it better to draw them all to one post. The Land at the Junction of the Ohio and Missisippi was judged best Situated for the Purpose as it would command the Trade of an extensive Country on both sides of each River and might Serve as a Check to any Incroachments from our present Allies the Spaniards whose growing power might justly put us upon our guard and whose fondness for engrossing Territory might otherwise urge them higher up the River upon our side than we would wish. The Expences in erecting this new Post and victualing the men would have been Obstacles unsurmountable without a Settlement Contiguous to the Garrison to support it whose adventurers would assist the Soldiers in the heavy Work of Building their Fortifications. I therefore granted to a certain Number of Families four Hundred Acres to each family at a price to be settled by the General Assembly with Commissions for civil and Militia-Offices and the Necessary Instructions, Copies of the principal of which I herewith send you, the Others being agreeable to the printed forms heretofore delivered me by the Governor and Council. Lest the withdrawing our Troops from St. Vincenne might raise suspicions among the Citizens to our disadvantage, I have sent to Majr. Bosseron the then district Commandant blank Commissions with powers to raise one Company and put them in possession of the Garrison with assurance that pay and rations should be allowed them by the Government.
I inclose you also a Return of the Cloths &c. which I sent down by Mr. Clark to Capt. Dodge whom I appointed Agent agreeably to your Excellencys Letter as Mr. Lindsay desired to be discontinued. When Col. Clark left the falls his Officers and Men to the amount perhaps of 120 were well Cloathed except in the article of Linens. Mr. Lindsay had not arrived the 8th of May last from Ilinois and I have not heard whether the Goods from Orleans were yet arriven. Capt. Dodge was also to receve them from Lindsay.
Mr. Isaac Bowman with 7 or 8 men and one family set off from Kaskaskia the 15th Novr. last in a Batteau attended by another Batteau with 12 Men and 3 or 4 families in it bound to the falls of Ohio. I judged it safer to send to the Falls many articles belonging to the Commonwealth by Bowman than to bring them myself by Land. Bowmans Batteau fell into the Hands of the Chickasaw Indians and the other arrived in March or April at the French Lick on Cumberland with the Account that Bowman and all the Men except one Biddle were killed and taken. I inclose your Excellency a List of such Articles as belonged to the State as well as I can make out from my Detached Memorandums. My Books and Many necessary papers being also lost.
Many necessary Articles of Intelligence yet remain unmentioned. I will enjoy no Leisure until I shall have fully acquainted your Excellency with the Situation of Ilinois.
I have the Honor to be with the greatest Respect Your Excellency Most Obedient & humble Servant,

Jno Todd Jr

